Order Supreme Court, New York County, entered March 6, 1975, which granted defendant’s motion for temporary alimony and counsel fees, unanimously modified, on the law and on the facts, to the extent of reducing the award of temporary alimony to $275 per week, commencing with the publication of the decision herein; and to the extent of reducing the counsel fees to $3,000; and as so modified the order is otherwise affirmed, without costs and without disbursements. Upon the present record the awards of temporary alimony and counsel fees were excessive to the extent indicated. The reduction in the award of counsel fees shall be without prejudice to an application to the trial court for an increase in the counsel fees if warranted by the facts and circumstances appearing at the trial. Concur—Markewich, J. P., Lupiano, Capozzoli, Lane and Nunez, JJ.